 

Exhibit 10.20

SCHLUMBERGER

2017 OMNIBUS STOCK INCENTIVE PLAN

(Amended and Restated as of July 19, 2017)

1.Objectives. This Schlumberger 2017 Omnibus Stock Incentive Plan (this “Plan”)
was adopted by Schlumberger Limited (the “Company”) in order to retain employees
with a high degree of training, experience and ability, to attract new employees
whose services are considered particularly valuable, to encourage the sense of
proprietorship of such persons and to promote the active interest of such
persons in the development and financial success of the Company and its
Subsidiaries. These objectives are to be accomplished by making Awards under
this Plan and thereby providing Participants with a proprietary interest in the
growth and performance of the Company and its Subsidiaries.

2.Definitions. As used herein, the terms set forth below shall have the
following respective meanings:

“Award” means the grant of any Option, Stock Appreciation Right, Stock Award,
Cash Award or Performance Award, whether granted singly, in combination or in
tandem, to a Participant pursuant to such applicable terms, conditions and
limitations as the Committee may establish in accordance with the objectives of
this Plan.

“Award Agreement” means the document (in written or electronic form)
communicating the terms, conditions and limitations applicable of an Award. The
Committee may, in its discretion, require that the Participant execute such
Award Agreement, or may provide for procedures through which Award Agreements
are made available but not executed. Any Participant who is granted an Award and
who does not affirmatively reject the applicable Award Agreement shall be deemed
to have accepted the terms of Award as embodied in the Award Agreement.

“Board” means the board of directors of the Company.

“Cash Award” means an Award denominated in cash.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Compensation Committee of the Board, and any successor
committee thereto or such other committee of the Board as may be designated by
the Board to administer this Plan in whole or in part including any subcommittee
of the Board as designated by the Board.

“Common Stock” means the common stock, par value $0.01 per share, of the
Company.

“Dividend Equivalents” means, with respect to a Stock Award an amount equal to
all dividends and other distributions (or the economic equivalent thereof) that
are payable to stockholders of record during the Restriction Period on a like
number of unrestricted shares of Common Stock.

“Employee” means an employee of the Company or any of its Subsidiaries and an
individual who has agreed to become an employee of the Company or any of its
Subsidiaries and actually becomes such an employee within the following six
months.

-1-

--------------------------------------------------------------------------------

 

“Executive Officer” means a “covered employee” within the meaning of Section
162(m)(3) or any other executive officer designated by the Committee for
purposes of exempting compensation payable under this Plan from the deduction
limitations of Section 162(m).

“Fair Market Value” means, with respect to a share of Common Stock on a
particular date, the mean between the highest and lowest composite sales price
per share of the Common Stock, as reported on the consolidated transaction
reporting system for the New York Stock Exchange for that date, or, if there
shall have been no such reported prices for that date, the reported mean price
on the last preceding date on which a composite sale or sales were effected on
one or more of the exchanges on which the shares of Common Stock were traded
shall be the Fair Market Value.

“Incentive Option” means an Option that is intended to comply with the
requirements set forth in Section 422 of the Code.

“Non-Qualified Option” means an Option that is not intended to comply with the
requirements set forth in Section 422 of the Code.

“Option” means a right to purchase a specified number of shares of Common Stock
at a specified price, which is either an Incentive Option or a Non-Qualified
Option.

“Participant” means an Employee to whom an Award has been made under this Plan.

“Performance Award” means an award made pursuant to this Plan to a Participant,
which Award is subject to the attainment of one or more Performance Goals.

“Performance Goal” means one or more standards established by the Committee to
determine in whole or in part whether a Performance Award shall be earned.

“Restricted Stock” means any Common Stock that is restricted or subject to
forfeiture provisions.

“Restricted Stock Unit” means a unit evidencing the right to receive one share
of Common Stock or equivalent value (as determined by the Committee) that is
restricted or subject to forfeiture provisions.

“Restriction Period” means a period of time beginning as of the date upon which
an Award of Restricted Stock or Restricted Stock Units is made pursuant to this
Plan and ending as of the date upon which the Common Stock subject to such Award
is issued (if not previously issued) no longer restricted or subject to
forfeiture provisions.

“Section 162(m)” means Section 162(m) of the Code and any Treasury Regulations
and guidance promulgated thereunder.

“Section 409A” means Section 409A of the Code and any Treasury Regulations and
guidance promulgated thereunder.

“Stock Appreciation Right” or “SAR” means a right to receive a payment, in cash
or Common Stock, equal to the excess of the Fair Market Value or other specified
valuation of a specified number of shares of Common Stock on the date the right
is exercised over a specified strike price, in each case, as determined by the
Committee.

-2-

--------------------------------------------------------------------------------

 

“Stock Award” means an award in the form of shares of Common Stock or units
denominated in shares of Common Stock, including Restricted Stock or Restricted
Stock Units, and which may be structured in the form of a Performance Award. For
the avoidance of doubt, a Stock Award does not include an Option or SAR.

“Subsidiary” means (i) in the case of a corporation, a “subsidiary corporation”
of the Company as defined in Section 424(f) of the Code and (ii) in the case of
a partnership or other business entity not organized as a corporation, any such
business entity of which the Company directly or indirectly owns 50% or more of
the voting, capital or profits interests (whether in the form of partnership
interests, membership interests or otherwise).

3.Eligibility. All Employees of the Company or a Subsidiary are eligible for
Awards under this Plan in the sole discretion of the Committee. No director of
the Company who is not also an employee is eligible to participate in the Plan,
nor is any employee who owns directly or indirectly stock possessing more than
five percent (5%) of the total combined voting power or value of all classes of
stock of the Company or any Subsidiary.

4.Common Stock Available for Awards. Subject to the provisions of paragraph 13
hereof, there shall be available for Awards under this Plan granted wholly or
partly in Common Stock (including rights or options that may be exercised for or
settled in Common Stock) an aggregate of 30 million shares of Common Stock. In
the sole discretion of the Committee, 30 million shares of Common Stock may be
granted as Incentive Options.

(a)In connection with the granting of an Award, the number of shares of Common
Stock available for issuance under this Plan shall be reduced by the number of
shares of Common Stock in respect of which the Option or Award is granted or
denominated. For example, upon the grant of stock-settled SARs, the number of
shares of Common Stock available for issuance under this Plan shall be reduced
by the full number of SARs granted, and the number of shares of Common Stock
available for issuance under this Plan shall not thereafter be increased upon
the exercise of the SARs and settlement in shares of Common Stock, even if the
actual number of shares of Common Stock delivered in settlement of the SARs is
less than the full number of SARs exercised. However, Awards that by their terms
do not permit settlement in shares of Common Stock shall not reduce the number
of shares of Common Stock available for issuance under this Plan.

(b)Any shares of Common Stock that are tendered by a Participant or withheld as
full or partial payment of withholding or other taxes or as payment for the
exercise or conversion price of an Option or SAR under this Plan shall not be
added back to the number of shares of Common Stock available for issuance under
this Plan.

(c)Whenever any outstanding Award (or portion thereof) expires, is cancelled or
forfeited or is otherwise terminated for any reason without having been
exercised or payment having been made in the form of shares of Common Stock, the
number of shares of Common Stock available for issuance under this Plan shall be
increased by the number of shares of Common Stock allocable to the expired,
forfeited, cancelled or otherwise terminated Award (or portion thereof). To the
extent that any Award is forfeited, or any Option or SAR terminates, expires or
lapses without being exercised, the shares of Common Stock subject to such
Awards will not be counted as shares delivered under this Plan.

-3-

--------------------------------------------------------------------------------

 

(d)Shares of Common Stock delivered under the Plan in settlement of an Award
issued or made (i) upon the assumption, substitution, conversion or replacement
of outstanding awards under a plan or arrangement of an acquired entity or (ii)
as a post-transaction grant under such a plan or arrangement of an acquired
entity shall not reduce or be counted against the maximum number of shares of
Common Stock available for delivery under the Plan, to the extent that the
exemption for transactions in connection with mergers and acquisitions from the
stockholder approval requirements of the New York Stock Exchange for equity
compensation plans applies.

(e)Awards valued by reference to Common Stock that may be settled in equivalent
cash value will count as shares of Common Stock delivered to the same extent as
if the Award were settled in shares of Common Stock.

Consistent with the requirements specified above in this paragraph 4, the
Committee may from time to time adopt and observe such procedures concerning the
counting of shares against this Plan maximum as it may deem appropriate,
including rules more restrictive than those set forth above to the extent
necessary to satisfy the requirements of any national securities exchange on
which the Common Stock is listed or any applicable regulatory requirement. The
Committee and the appropriate officers of the Company shall be authorized to,
from time to time, take all such actions as any of them may determine are
necessary or appropriate to file any documents with governmental authorities,
stock exchanges and transaction reporting systems as may be required to ensure
that shares of Common Stock are available for issuance pursuant to Awards.

5.Administration.

(a)Authority of the Committee. This Plan shall be administered by the Committee,
which shall have the powers vested in it by the terms of this Plan, such powers
to include the authority (within the limitations described in this Plan):

 

•

to select the Employees to be granted Awards under this Plan;

 

•

to determine the terms of Awards to be made to each Participant;

 

•

to determine the time when Awards are to be granted and any conditions that must
be satisfied before an Award is granted;

 

•

to establish objectives and conditions for earning Awards;

 

•

to determine the terms and conditions of Award Agreements (which shall not be
inconsistent with this Plan) and which parties must sign each Award Agreement;

 

•

to determine whether the conditions for earning an Award have been met and
whether a Performance Award will be paid at the end of an applicable performance
period;

 

•

except as otherwise provided in paragraphs 7(a) and 11, to modify the terms of
Awards made under this Plan;

 

•

to determine if, when and under what conditions payment of all or any part of an
Award may be deferred;

-4-

--------------------------------------------------------------------------------

 

 

•

to determine whether the amount or payment of an Award should be reduced or
eliminated;

 

•

to determine the guidelines and/or procedures for the payment or exercise of
Awards; and

 

•

to determine whether a Performance Award should qualify, regardless of its
amount, as deductible in its entirety for federal income tax purposes, including
whether a Performance Award granted to an Executive Officer should qualify as
performance- based compensation.

The Committee may correct any defect or supply any omission or reconcile any
inconsistency in this Plan or in any Award in the manner and to the extent the
Committee deems necessary or desirable to further Plan purposes or so as to
avoid unanticipated consequences or address unanticipated events (including any
temporary closure of a stock exchange on which the Common Stock is traded,
disruption of communications or natural catastrophe) deemed by the Committee to
be inconsistent with the purposes of the Plan or any Award Agreement, provided
that no such action shall be taken absent stockholder approval to the extent
required under Section 11. Any decision of the Committee in the interpretation
and administration of this Plan shall lie within its sole discretion and shall
be final, conclusive and binding on all parties concerned. All decisions and
selections made by the Committee pursuant to the provisions of the Plan shall be
made by a majority of its members unless subject to the Committee’s delegation
of authority pursuant to paragraph 6 herein.

(b)Limitation of Liability. No member of the Committee or officer of the Company
to whom the Committee has delegated authority in accordance with the provisions
of paragraph 6 of this Plan shall be liable for anything done or omitted to be
done by him or her, by any member of the Committee or by any officer of the
Company in connection with the performance of any duties under this Plan, except
for his or her own willful misconduct or as expressly provided by statute.

(c)Prohibition on Repricing of Awards. Other than in connection with a change in
the Company’s capitalization (as described in Section 13), the Company shall
not, without stockholder approval, (i) reduce the exercise price of outstanding
Options or SARs or (ii) cancel, exchange, substitute, buyout or surrender
outstanding Options or SARs in exchange for cash or other Awards when the
exercise price of the original Options or SARs exceeds the Fair Market Value of
a share of Common Stock, (iii) take any other action with respect to an Option
or SAR that would be treated as a repricing under the rules and regulations of
the principal national securities exchange on which the shares of Common Stock
are listed or (iv) permit the grant of any Options or SARs that contains a
so-called “reload” feature under which additional Options, SARs or other Awards
are granted automatically to the Participant upon exercise of the original
Option or SAR.

6.Delegation of Authority. Except with respect to matters related to Awards to
Executive Officers or other Awards intended to qualify as qualified
performance-based compensation under Section 162(m), the Committee may delegate
to the Chief Executive Officer and to other senior officers of the Company or to
such other committee of the Board its duties under this Plan pursuant to such
conditions or limitations as the Committee may establish.

-5-

--------------------------------------------------------------------------------

 

7.Awards.

(a)The Committee shall determine the type or types of Awards to be made under
this Plan and shall designate from time to time the Participants who are to be
the recipients of such Awards. Each Award shall be embodied in an Award
Agreement, which shall contain such terms, conditions and limitations as shall
be determined by the Committee in its sole discretion. Awards may consist of
those listed in this paragraph 7(a) and may be granted singly, in combination or
in tandem. Subject to Section 5(c), Awards may also be made in combination or in
tandem with, in replacement of, or as alternatives to, grants or rights under
this Plan or any other plan of the Company or any of its Subsidiaries, including
the plan of any acquired entity. All or part of an Award may be subject to
conditions established by the Committee, which may include, but are not limited
to, continuous service with the Company and its Subsidiaries, achievement of
specific Performance Goals. Upon the termination of employment by a Participant,
any unexercised, deferred, unvested or unpaid Awards shall be treated as set
forth in the applicable Award Agreement. Any Award under the Plan will have a
minimum vesting or Restriction Period of one year from the date of grant,
provided that up to 5% of the total shares of Common Stock reserved for issuance
pursuant to the Plan may be issued without regard to this minimum vesting
condition. Subject to the provisions below applicable to each type of Award, the
terms, conditions and limitations applicable to any Awards shall be determined
by the Committee.

(i)Option. An Award may be in the form of an Option. An Option awarded pursuant
to this Plan may consist of an Incentive Option or a Non-Qualified Option and
will be designated accordingly at the time of grant. The price at which shares
of Common Stock may be purchased upon the exercise of an Option shall be not
less than the Fair Market Value of the Common Stock on the date of grant. The
term of an Option shall not exceed ten years from the date of grant.

(ii)Stock Appreciation Right. An Award may be in the form of a Stock
Appreciation Right. The strike price for a Stock Appreciation Right shall not be
less than the Fair Market Value of the Common Stock on the date on which the
Stock Appreciation Right is granted. The term of a Stock Appreciation Right
shall not exceed ten years from the date of grant.

(iii)Stock Award. An Award may be in the form of a Stock Award.

(iv)Cash Awards. An Award may be in the form of a Cash Award.

(v)Performance Award. Without limiting the type or number of Awards that may be
made under the other provisions of this Plan, an Award may be in the form of a
Performance Award. Any Stock Award which is a Performance Award shall have a
minimum Restriction Period of one year from the date of grant, provided that the
Committee may provide for earlier vesting following a change of control or other
specified events involving the Company, or upon a termination of employment by
reason of death, disability or retirement, or termination of service subject to
the limitations specified below. The Committee shall set Performance Goals in
its sole discretion which, depending on the extent to which they are met, will
determine the value and/or amount of Performance Awards that will be paid out to
the Participant and/or the portion of an Award that may be exercised.

-6-

--------------------------------------------------------------------------------

 

(A)Non-Qualified Performance Awards. Performance Awards granted to Employees
that are not intended to qualify as qualified performance-based compensation
under Section 162(m) shall be based on achievement of such Performance Goals and
be subject to such terms, conditions and restrictions as the Committee or its
delegate shall determine.

(B)Qualified Performance Awards. Performance Awards that are intended to qualify
as qualified performance-based compensation under Section 162(m) shall be paid,
vested or otherwise deliverable solely on account of the attainment of one or
more pre-established, objective Performance Goals established and administered
by the Committee in accordance with Section 162(m) prior to the earlier to occur
of (x) 90 days after the commencement of the performance period to which the
Performance Goal relates and (y) the lapse of 25% of the performance period to
which the Performance Goal relates (as scheduled in good faith at the time the
goal is established), and in any event while the outcome is substantially
uncertain. A Performance Goal is objective if a third party having knowledge of
the relevant facts could determine whether the goal is met. Such a Performance
Goal may be based on one or more business criteria that apply to a Participant,
one or more business units, divisions or sectors of the Company, or the Company
as a whole, and if so desired by the Committee, by comparison with a peer group
of companies. A Performance Goal may include one or more of the following and
need not be the same for each Participant.

 

•

revenue and income measures (which include revenue, gross margin, income from
operations, net income, net sales, earnings per share, earnings before interest,
taxes, depreciation and amortization (“EBITDA”), and economic value added
(“EVA”);

 

•

expense measures (which include costs of goods sold, selling, finding and
development costs, general and administrative expenses and overhead costs);

 

•

operating measures (which include productivity, operating income, funds from
operations, cash from operations, after-tax operating income, market share,
margin and sales volumes);

 

•

cash flow measures (which include net cash flow from operating activities and
working capital);

 

•

liquidity measures (which include earnings before or after the effect of certain
items such as interest, taxes, depreciation and amortization, and free cash
flow);

 

•

leverage measures (which include debt-to-equity ratio and net debt);

 

•

market measures (which include market share, stock price, growth measure, total
shareholder return and market capitalization measures);

 

•

return measures (which include return on equity, return on assets and return on
invested capital);

 

•

measures relating to compliance, safety, environmental and diversity; and

 

•

measures relating to acquisitions, dispositions or customer satisfaction.

-7-

--------------------------------------------------------------------------------

 

Unless otherwise stated, such a Performance Goal need not be based upon an
increase or positive result under a particular business criterion and could
include, for example, maintaining the status quo, performance relative to a peer
group determined by the Committee or limiting economic losses (measured, in each
case, by reference to specific business criteria). In interpreting Plan
provisions applicable to Performance Goals and qualified Performance Awards, it
is the intent of this Plan to conform with Section 162(m), including, without
limitation, Treasury Regulation §1.162-27(e)(2)(i), as to grants pursuant to
this subsection and the Committee in establishing such goals and interpreting
the Plan shall be guided by such provisions. Prior to the payment of any
compensation based on the achievement of Performance Goals applicable to
qualified Performance Awards, the Committee must certify in writing that
applicable Performance Goals and any of the material terms thereof were, in
fact, satisfied. Subject to the foregoing provisions, the terms, conditions and
limitations applicable to any qualified Performance Awards made pursuant to this
Plan shall be determined by the Committee to the extent permitted by Section
162(m).

(b)The Committee shall adjust the Performance Goals (either up or down) and the
level of the Performance Award that a Participant may earn under this Plan, but
only to the extent permitted pursuant to Section 162(m), if it determines that
the occurrence of external changes or other unanticipated business conditions
have materially affected the fairness of the goals and have unduly influenced
the Company’s ability to meet them, including without limitation, events such as
material acquisitions, changes in the capital structure of the Company, and
extraordinary accounting changes. In addition, Performance Goals and Performance
Awards shall be calculated without regard to any changes in accounting standards
that may be required by the Financial Accounting Standards Board after such
Performance Goals are established.

(c)Notwithstanding anything to the contrary contained in this Plan, no
Participant may be granted, during any calendar year, Awards collectively
consisting of (i) Options or Stock Appreciation Rights that are exercisable for
or (ii) Stock Awards covering or relating to more than 1,000,000 shares of
Common Stock (the limitation referred to as the “Stock-based Awards
Limitations”). No Participant may be granted Awards consisting of cash
(including Cash Awards that are granted as Performance Awards) in respect of any
calendar year having a value determined on the date of grant in excess of
$20,000,000.

8.Award Payment; Dividends; Substitution; Fractional Shares.

(a)General. Payment of Awards may be made in the form of cash or Common Stock,
or a combination thereof, and may include such restrictions as the Committee
shall determine, including, in the case of Common Stock, restrictions on
transfer and forfeiture provisions. If payment of an Award is made in the form
of Restricted Stock, the right to receive such shares shall be evidenced by book
entry registration or in such other manner as the Committee may determine. Any
statement of ownership evidencing such Restricted Stock shall contain
appropriate legends and restrictions that describe the terms and conditions of
the restrictions applicable thereto.

(b)Dividends and Interest. Rights to dividends or Dividend Equivalents may be
extended to and made part of any Stock Awards, subject to such terms, conditions
and restrictions as the Committee may establish, provided that any Dividend
Equivalents will be subject to the same vesting schedule as the underlying Stock
Awards to which the right is attached. The Committee may also establish rules
and procedures for the crediting of interest on deferred cash payments and
Dividend Equivalents for Stock Awards. No Dividend Equivalents may be paid in
respect of an Award of Options or SARs.

-8-

--------------------------------------------------------------------------------

 

(c)Fractional Shares. No fractional shares shall be issued or delivered pursuant
to any Award under this Plan. The Committee shall determine whether cash, Awards
or other property shall be issued or paid in lieu of fractional shares, or
whether fractional shares or any rights thereto shall be forfeited or otherwise
eliminated.

9.Stock Option Exercise. The price at which shares of Common Stock may be
purchased under an Option shall be paid in full at the time of exercise in cash
or, if elected by the Participant, the Participant may purchase such shares
either by means of tendering Common Stock or by authorizing the Company to
withhold a number of shares of Common Stock otherwise deliverable on the
exercise of the Option, in either case valued at Fair Market Value on the date
of exercise, or any combination thereof. The Committee, in its sole discretion,
shall determine acceptable methods for Participants to tender Common Stock or
other Awards. In accordance with the rules and procedures established by the
Committee for this purpose and subject to applicable law, Options may also be
exercised through “cashless exercise” procedures approved by the Committee
involving a broker or dealer approved by the Committee.

10.Taxes. The Company shall have the right to deduct applicable taxes from any
Award payment and withhold, at the time of delivery or vesting of cash or shares
of Common Stock under this Plan, an appropriate amount of cash or number of
shares of Common Stock or a combination thereof for payment of taxes required by
law or to take such other action as may be necessary in the opinion of the
Company to satisfy all obligations for withholding of such taxes. Withholding of
any taxes may be satisfied by (i) the transfer to the Company of shares of
Common Stock theretofore owned by the holder of the Award or (ii) withholding
from the shares of Common Stock otherwise deliverable under the Award, in either
case with respect to which withholding is required, up to the maximum tax rate
applicable to the Participant, as determined by the Committee. If shares of
Common Stock are used to satisfy tax withholding, such shares shall be valued
based on the Fair Market Value when the tax withholding is required to be made.

11.Amendment, Modification, Suspension or Termination. The Board or the
Committee may amend, modify, suspend or terminate this Plan for the purpose of
meeting or addressing any changes in legal requirements or for any other purpose
permitted by law, except that (i) no amendment or alteration that would
materially adversely affect the rights of any Participant under any Award
previously granted to such Participant shall be made without the consent of such
Participant and (ii) no amendment or alteration shall be effective prior to its
approval by the stockholders of the Company to the extent stockholder approval
is otherwise required by applicable legal requirements or the requirements of
any exchange on which the Common Stock is listed. Notwithstanding the foregoing,
no amendment may cause an Option or SAR to be repriced, replaced, regranted
through cancellation or modified without stockholder approval (except in
connection with a change in the Company’s capitalization as provided in
paragraph 13), if the effect of such amendment would be to reduce the exercise
price for the shares underlying such Option or SAR.

12.Assignability. Unless otherwise determined by the Committee in the Award
Agreement, no Award or any other benefit under this Plan shall be assignable or
otherwise transferable. Any attempted assignment of an Award or any other
benefit under this Plan in violation of this paragraph 12 shall be null and
void.

-9-

--------------------------------------------------------------------------------

 

13.Adjustments.

(a)The existence of this Plan and Awards granted hereunder shall not affect in
any way the right or power of the Company or its stockholders to make or
authorize any adjustments, recapitalizations, reorganizations or other changes
in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
prior preference stocks ahead of or affecting the shares of Common Stock or the
rights thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise.

(b)Except as hereinafter provided, the issue by the Company of shares of stock
of any class, or securities convertible into shares of stock of any class, for
cash or property, or for labor or services, either upon direct sale or upon
exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to, the number of shares of Common Stock subject to Awards granted
hereunder.

(c)The shares of Common Stock with respect to which Awards may be granted
hereunder are shares of the Common Stock of the Company as presently
constituted, but if, and whenever, prior to the delivery by the Company or a
subsidiary of all of the shares of Common Stock which are subject to the Awards
or rights granted hereunder, the Company shall effect a subdivision or
consolidation of shares or other capital readjustments, the payment of a stock
dividend or other increase or reduction of the number of shares of the Common
Stock outstanding without receiving compensation therefore in money, services or
property, the number of shares of Common Stock subject to the Plan, as well as
the Stock-based Awards Limitations described in paragraph 7(c) hereof, shall be
proportionately adjusted and the number of shares of Common Stock with respect
to which outstanding Awards or other property subject to an outstanding Award
granted hereunder shall:

(i)in the event of an increase in the number of outstanding shares, be
proportionately increased, and the cash consideration (if any) payable per share
of Common Stock shall be proportionately reduced; and

(ii)in the event of a reduction in the number of outstanding shares, be
proportionately reduced, and the cash consideration (if any) payable per share
of Common Stock shall be proportionately increased.

(d)In the event of a corporate merger, consolidation, acquisition of property or
stock, separation, spinoff, reorganization or liquidation, the Board may make
such adjustments to Awards or other provisions for the disposition of Awards as
it deems equitable, and shall be authorized, in its sole discretion, (i) to
provide for the substitution of a new Award or other arrangement (which, if
applicable, may be exercisable for such property or stock as the Board
determines) for an Award or the assumption of the Award, regardless of whether
in a transaction to which Section 424(a) of the Code applies, (ii) to provide,
prior to the transaction, for the acceleration of the vesting and exercisability
of, or lapse of restrictions with respect to, the Award, or (iii) to cancel any
such Awards and to deliver to the Participants cash in an amount that the Board
shall determine in its sole discretion is equal to the fair market value of such
Awards on the date of such event, which in the case of Options or Stock
Appreciation Rights shall be the excess of the Fair Market Value of a share of
Common Stock on such date over the exercise price of such Award (for the
avoidance of doubt, if such exercise price is greater than the Fair Market Value
of a share of Common Stock on such date, the Option or Stock Appreciation Right
may be canceled for no consideration).

-10-

--------------------------------------------------------------------------------

 

(e)Notwithstanding the foregoing: (i) any adjustments made pursuant to paragraph
13 to Awards that are considered “deferred compensation” within the meaning of
Section 409A shall be made in a manner which is intended to not result in
accelerated or additional tax to a Participant pursuant to Section 409A; (ii)
any adjustments made pursuant to paragraph 13 to Awards that are not considered
“deferred compensation” subject to Section 409A of the Code shall be made in
such a manner intended to ensure that after such adjustment, the Awards either
(A) continue not to be subject to Section 409A of the Code or (B) do not result
in accelerated or additional tax to a Participant pursuant to Section 409A of
the Code; and (iii) in any event, neither the Committee nor the Board shall have
the authority to make any adjustments pursuant to paragraph 13 to the extent the
existence of such authority would cause an Award that is not intended to be
subject to Section 409A of the Code at the date of grant to be subject thereto
as of the date of grant.

14.Restrictions. No Common Stock or other form of payment shall be issued with
respect to any Award unless the Company shall be satisfied based on the advice
of its counsel that such issuance will be in compliance with including, but not
limited to, applicable federal and state securities laws. The Participant shall
not exercise or settle any Award granted hereunder, and the Company or any
Subsidiary will not be obligated to issue any shares of Common Stock or make any
payments under any such Award if the exercise thereof or if the issuance of such
shares of Common Stock or if the payment made shall constitute a violation by
the recipient or the Company or any subsidiary of any provision of any
applicable law or regulation of any governmental authority or any securities
exchange on which the Common Stock is listed. Certificates evidencing shares of
Common Stock delivered under this Plan (to the extent that such shares are so
evidenced) may be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the rules, regulations and other
requirements of the Securities and Exchange Commission, any securities exchange
or transaction reporting system upon which the Common Stock is then listed or to
which it is admitted for quotation and any applicable federal or state
securities law. The Committee may cause a legend or legends to be placed upon
such certificates (if any) to make appropriate reference to such restrictions.

15.Unfunded Plan. Insofar as it provides for Awards of cash, Common Stock or
rights thereto, this Plan shall be unfunded. Although bookkeeping accounts may
be established with respect to Participants who are entitled to cash, Common
Stock or rights thereto under this Plan, any such accounts shall be used merely
as a bookkeeping convenience. The Company shall not be required to segregate any
assets that may at any time be represented by cash, Common Stock or rights
thereto, nor shall this Plan be construed as providing for such segregation, nor
shall the Company, the Board or the Committee be deemed to be a trustee of any
cash, Common Stock or rights thereto to be granted under this Plan. Any
liability or obligation of the Company to any Participant with respect to an
Award of cash, Common Stock or rights thereto under this Plan shall be based
solely upon any contractual obligations that may be created by this Plan and any
Award Agreement, and no such liability or obligation of the Company shall be
deemed to be secured by any pledge or other encumbrance on any property of the
Company. Neither the Company nor the Board nor the Committee shall be required
to give any security or bond for the performance of any obligation that may be
created by this Plan.

-11-

--------------------------------------------------------------------------------

 

16.Section 409A. This Plan is intended to provide compensation which is exempt
from or which complies with Section 409A, and ambiguous provisions, if any,
shall be construed in a manner that is compliant with or exempt from the
application of Section 409A, as appropriate. This Plan shall not be amended in a
manner that would cause the Plan or any amounts payable under the Plan to fail
to comply with the requirements of Section 409A, to the extent applicable, and,
further, the provisions of any purported amendment that may reasonably be
expected to result in such non-compliance shall be of no force or effect with
respect to the Plan. The Company shall neither cause nor permit any payment,
benefit or consideration to be substituted for a benefit that is payable under
this Plan if such action would result in the failure of any amount that is
subject to Section 409A to comply with the applicable requirements of Section
409A. For purposes of Section 409A, each payment under this Plan shall be deemed
to be a separate payment.

Notwithstanding any provision of this Plan to the contrary, if the Participant
is a “specified employee” within the meaning of Section 409A as of the date of
the Participant’s termination of employment and the Company determines, in good
faith, that immediate payment of any amounts or benefits under this Plan would
cause a violation of Section 409A, then any amounts or benefits which are
payable under this Plan upon the Participant’s “separation from service” within
the meaning of Section 409A which (i) are subject to the provisions of Section
409A; (ii) are not otherwise excluded under Section 409A; and (iii) would
otherwise be payable during the first six-month period following such separation
from service, shall be paid on the first business day next following the earlier
of (1) the date that is six months and one day following the date of termination
or (2) the date of the Participant’s death.

17.Governing Law. This Plan and all determinations made and actions taken
pursuant hereto, to the extent not otherwise governed by mandatory provisions of
the Code or the securities laws of the United States, shall be governed by and
construed in accordance with the laws of the State of Texas.

18.No Right to Employment. Nothing in this Plan or an Award Agreement shall
interfere with or limit in any way the right of the Company or a Subsidiary to
terminate any Participant’s employment or other service relationship at any
time, nor confer upon any Participant any right to continue in the capacity in
which he or she is employed or otherwise serves the Company or any Subsidiary.

19.Successors. All obligations of the Company under this Plan with respect to
Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.

20.Tax Consequences. Nothing in this Plan or an Award Agreement shall constitute
a representation by the Company to a Participant regarding the tax consequences
of any Award received by a Participant under this Plan. Although the Company may
endeavor to (i) qualify a Performance Award for favorable U.S. or foreign tax
treatment or (ii) avoid adverse tax treatment (e.g. under Section 409A), the
Company makes no representation to that effect and expressly disavows any
covenant to maintain favorable or unavoidable tax treatment. The Company shall
be unconstrained in its corporate activities without regard to the potential
negative tax impact on holders of Performance Awards under this Plan.

-12-

--------------------------------------------------------------------------------

 

21.Non-United States Participants. The Committee may grant awards to persons
outside the United States under such terms and conditions as may, in the
judgment of the Committee, be necessary or advisable to comply with the laws of
the applicable foreign jurisdictions and, to that end, may establish sub-plans,
modified vesting, exercise or settlement procedures and other terms and
procedures. Notwithstanding the above, the Committee may not take any actions
hereunder, and no Awards shall be granted, that would violate the Securities
Exchange Act of 1934, the Code, any securities law, any governing statute, or
any other applicable law.

22.Effectiveness. This Plan became effective January 19, 2017 upon its approval
by the stockholders of the Company at the 2017 annual general meeting of
stockholders. This Plan was thereafter amended and restated by the Committee
effective July 19, 2017. This Plan shall continue in effect for a term of ten
years after the date on which the stockholders of the Company approve this Plan,
unless sooner terminated by action of the Board.

IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized officer on the date first written above.

 

SCHLUMBERGER LIMITED

 

By:

 

/s/ Paal Kibsgaard

 

 

Paal Kibsgaard

 

 

 

Title:

 

Chairman & CEO

 

-13-